                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION
 JASON THOMAS PIEL,                     )
                                        )
                        Plaintiff,      )
                                        )
              v.                        )                   Case No. 6:17-03027-CV-RK
                                        )
 COONROD, CAPTAIN; et al.               )
                                        )
                        Defendants.     )
                                    ORDER
       On March 27, 2019, Defendants filed Suggestions of Death of Plaintiff stating that
Plaintiff’s brother, James H. Piel, is his next of kin. (Doc. 51.) Defendants also filed a certificate
of service by counsel and an affidavit of service by the Lake County, Illinois Sheriff’s Office
stating that the Suggestions of Death were personally served on James H. Piel on March 7, 2019.
(Doc. 50; Doc. 52.) Rule 25(a)(1) of the Federal Rules of Civil Procedure provides that, when the
plaintiff has died and the claim is not extinguished, the action must be dismissed if a motion to
substitute the plaintiff is not made within 90 days after proper service of a statement noting death.
Ninety days have passed since Defendants filed the Suggestions of Death.
       Defendants argue that this action may be dismissed without serving suggestions of death
on the personal representative of Plaintiff’s estate, but they cite competing case law from other
jurisdictions on the issue. Compare Inglis v. Buena Vista Univ., 235 F. Supp. 2d 1009, 1030
(N.D. Iowa 2002) (not enough to serve suggestions of death on the decedent’s prior counsel;
serving the personal representative is required), with Chobot v. Powers, 169 F.R.D. 263, 266-67
(W.D.N.Y. 1996) (sufficient to mail suggestions of death to the decedent’s last known address;
serving the personal representative is not required). Defendants also cite Jones v. Prison Health
Services, which states that “the majority of courts have held that where a defendant’s counsel files
a notice of death for a deceased plaintiff, counsel must serve the decedent’s successor or
representative or, at minimum, undertake a good faith effort to identify an appropriate
representative.” No. 11-12134, 2014 WL 117326, at *2 (E.D. Mich. Jan. 13, 2014) (cleaned up).
It appears the Eighth Circuit has not addressed this issue. See Kaubisch v. Weber, 408 F.3d 540,
543 (8th Cir. 2005) (serving the decedent’s prior counsel might be enough in represented cases).
This Court agrees with the majority approach, at least in cases like this in which the decedent was
pro se and in custody.
       Here, Defendants did not comply with the good faith requirement set forth in Jones. Their
Suggestions of Death state that jail staff attempted to contact Plaintiff’s family members shortly
after he died; that only James H. Piel responded; and that James contacted the jail to retrieve
Plaintiff’s personal effects. However, Defendants themselves did not “undertake a good faith
effort to identify an appropriate representative” for purposes of giving notice of this lawsuit and
serving the suggestions of death.
       Accordingly, the Court ORDERS Defendant to undertake a good faith effort to identify an
appropriate representative and, by July 26, 2019, either file a status report with this Court or, if an
appropriate representative other than James H. Piel has been identified, file and serve Amended
Suggestions of Death.
       IT IS SO ORDERED.
                                               s/ Roseann A. Ketchmark
                                               ROSEANN A. KETCHMARK, JUDGE
                                               UNITED STATES DISTRICT COURT

DATED: June 26, 2019
